ORDER

PER CURIAM.
Anthony Taylor (“Movant”) appeals from the judgment of the motion court denying his motion for post-conviction relief under Rule 24.035 without an eviden-*211tiary hearing. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).